Citation Nr: 0513382	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2001.  A transcript of the 
hearing has been associated with the claims file.  

This case has previously come before the Board.  In December 
2001, the Board remanded the matter to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The AOJ denied service connection for a bilateral knee 
disorder in a December 1996 rating decision.  The appellant 
was notified of the decision and did not enter a notice of 
disagreement within one year of the notification.  

2.  The evidence added to the record since the December 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  A bilateral knee disorder is not attributable to service.   


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that denied service 
connection for a bilateral knee disorder is final.  Evidence 
submitted since that decision is new and material.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2004).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the January 2005 supplemental statement of the 
case constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

The December 1996 rating decision is final.  38 U.S.C.A. § 
5108.  In order to reopen the claim, the appellant must 
present new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that service connection for a 
right and left knee disorder was denied by the AOJ in 
December 1996.  The appellant was informed of the decision 
and of the right to appeal.  He did not enter a notice of 
disagreement within one year of notification.  Therefore, 
that decision is final.  A claim may be reopened, however, 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In a January 2001 
rating decision, the AOJ determined that new and material 
evidence sufficient to reopen the claim for service 
connection for a bilateral knee disorder had not been 
presented.  In a VA opinion and addendum, dated in February 
2001, the VA the examiner opined that the appellant's knee 
problems were more likely than not related to service.  In 
June 2001, the AOJ issued a supplemental statement of the 
case, which addressed the issue on the merits and denied 
service connection for a bilateral knee disorder.  In January 
2005,t he AOJ concluded the claim was not reopened.  Thus, 
the Board will address the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim, as it is a material issue.  Before the Board may 
reopen a claim, there must be a finding that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection for a right and left knee disorder was 
previously addressed and denied by the AOJ in December 1996.  
At the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service treatment records.  The evidence was reviewed 
and service connection for degenerative joint disease of the 
right knee and disability of the left knee was denied.   The 
appellant did not appeal and that decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Clearly, the February 2001 
VA opinion and addendum to the effect that a bilateral knee 
disorder is related to service, is new, material, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the prior 
decision, there was no competent evidence of a nexus to 
service.  This evidence cured that evidentiary defect.  
Consequently, the claim of entitlement to service connection 
for a bilateral knee disorder is herein reopened.  The Board 
notes that the appellant has not been prejudiced, as the 
claim has been granted, to the extent of reopening.  

In May 1968, the appellant was seen for fluid on the right 
knee of 1 day duration.  In August 1968, he reported that his 
right knee still hurt and that he was unable to flex the 
right leg.  Examination disclosed some laxity.  There was the 
notation that he appeared somewhat unstable with mild laxity.  
In September 1968, bilateral anterior cruciate ligamentous 
laxity was identified.  

The issue of whether a bilateral knee disorder is related to 
service requires competent evidence.  The appellant is 
competent to report his symptoms, however, he is not shown to 
be have the medical expertise required to provide a medical 
opinion and his statements do not constitute competent 
medical evidence that a bilateral knee disorder is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that 
requires medical knowledge).   

In this case there is a conflict in the evidence.  The 
February 2001 VA examiner opined that a bilateral knee 
disorder was more likely than not related to service, while 
the October 2002 VA examiner stated that it was more likely 
than not that the appellant's knee problems were not related 
to service.  The Board notes that while the February 2001 
examiner eventually reviewed the claims file, that review was 
made subsequent the initial opinion.  The February 2001 
report of examination notes that x-ray examination of the 
knees showed osseous structures were intact without evidence 
of a fracture or dislocation, the cortical margins were 
subtly delineated, there we no degenerative changes, that the 
joint spaces appeared well maintained, that there was no 
evidence of joint effusion on either side, and that was no 
radiopathique foreign bodies or soft tissue calcification.  

Weighed against the February 2001 opinion is that of the 
October 2002 VA examiner.  That examiner stated that it was 
more likely than not that knee problems were not related to 
service.  The report of examination notes that the C-file had 
been reviewed.  The examiner thoroughly noted the appellant's 
in-service and post-service history, and provided an 
alternative cause for the appellant's knee problems.  The 
examiner specifically noted that the appellant's right and 
left knees were normal at separation.  The examiner added 
that probable right knee synovitis during service was 
transient.  The report notes that the appellant's post-
service history of having been hit by a golf cart with 
initial post-service knee complaints many years after 
separation.  A complete rationale accompanied the opinion and 
the opinion is supported by the record.  

To the extent that treatment records, to include a May 1988 
VA treatment record, note a reported history of knee problems 
since 1968, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  








ORDER

The application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is granted.  

Service connection for a bilateral knee disorder is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


